Citation Nr: 1818178	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-26 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for loss of teeth and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for right ankle wound residuals. 

3.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder, not otherwise specified, with insomnia. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1969 to July 1974.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in April 2011 (anxiety disorder) and March 2012 (loss of teeth and right ankle wound residuals) by the Department of Veterans Affairs (VA) Regional Offices (ROs). 

In this regard, the April 2011 rating decision granted service connection for anxiety disorder, not otherwise specified, with insomnia, with an initial 30 percent rating, effective September 20, 2010.  Thereafter, the Veteran perfected an appeal as to the propriety of the initially assigned rating.  During the course of the appeal, a December 2012 rating decision awarded a 50 percent rating for such disability, effective September 20, 2010.  The Veteran was advised of the partial grant of the increased rating, but he did not indicate that such satisfied his appeal and he did not withdraw such issue from appellate consideration.  Therefore, such issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the April 2012  rating decision, the RO, as relevant, denied service connection for right ankle wound residuals and determined that new and material evidence had not been received to reopen a claim of service connection for loss of teeth.  

In August 2017, the case was remanded in order to afford the Veteran his requested Board hearing.  Thereafter, in November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At the time of the Board hearing, the undersigned indicated that the Veteran's updated VA treatment records were being obtained for inclusion in the record, and he waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  Also at such time, the undersigned held the record open for 90 days so that the Veteran could procure and submit additional evidence in support of the claims.  Thereafter, the Veteran submitted a February 2018 buddy statement.  As the Veteran's substantive appeals were received in August and September 2013, a waiver of AOJ consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154.  Therefore, the Board may consider such newly received evidence.

By the decision below, the previously denied claim for service connection for loss of teeth is reopened.  The reopened and remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a final rating decision issued in June 2006, service connection for loss of teeth was denied. 

2.  Evidence added to the record since the final June 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for loss of teeth.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied service connection for loss of teeth is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005) [(2017)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for loss of teeth.  38 U.S.C. § 5108 (2012); 38 C.F.R.              § 3.156(a) (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for loss of teeth is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA. 

By way of background, in January 2006, the Veteran filed a claim for service connection for loss of teeth.  In a rating decision dated and issued in June 2006, the AOJ considered the Veteran's service treatment records (STRs) and lay statements from the Veteran, and denied service connection for, as relevant, loss of teeth as the STRs were negative for any treatment for dental trauma during active duty service and the Veteran did not submit any relevant post-service treatment records.  The Veteran was notified of the decision and his appeal rights later that month.  He did not enter a notice of disagreement with such decision.  Furthermore, no additional evidence was received within one year of the issuance of the June 2006 rating decision, and no relevant service department records were subsequently received.   In this regard, the Board notes that, in September 2011 and May 2014, the Veteran's service personnel records were received; however, such do not contain any evidence pertinent to his claim for service connection for loss of teeth. 
Therefore, the June 2006 rating decision is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005) [(2017)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the June 2006 rating decision includes updated VA treatment records that reflect that, upon physical examination, the Veteran was noted to have partial plates on the upper case and his own teeth on the lower case in October 2007.  

In written correspondences dated in March 2011 and February 2012 and during the November 2017 Board hearing, the Veteran offered further details regarding his in-service injury to his mouth that resulted in the loss of his teeth.  He indicated that, in approximately the fall of 1970 at the Da Nang Air Base, he had just come in off of patrol when the base was hit by a rocket attack.  The Veteran further indicated that the rocket exploded very close to the footbridge and, as such, he and another soldier were blown off of the bridge.  Additionally, he reported that, due to the force of the impact, he was knocked unconscious when he hit the ground.  The Veteran further reported that, once he came to, everyone noticed that he had blood on his face and side, and it was subsequently determined that the impact had caused his upper teeth to become loose and there was nothing that could be done to save them.  Here, he testified that his teeth in the whole front area were then pulled out and he received approximately one day of rest before being sent back to his unit.  

The Veteran further testified that approximately three weeks later he was given a partial wire-type plate, which he consistently wore, and, once he was discharged from military service, his private dentist in Mississippi replaced such plate with a full one as his teeth in the back had worn down due to the wire. Furthermore, the Veteran reported that, at the time of his in-service injury, he was with the K Company, 3rd Battalion, 6th Marines.  Here, he noted that his service department records erroneously showed that he was AWOL at such time as his original unit was assigned to go to Okinawa, rather than Vietnam.  He further noted that he and another solider were picked out of his original unit to go Vietnam (with the 6th Marines); however, once his original unit got to Okinawa and continuously did roll-call without him present for 30 days, he was placed into desertion status.  The Veteran indicated that this error took four months to clear up, and the whole time he was in Vietnam unaware that he had been placed into desertion status.  

Moreover, in a January 2018 buddy statement, the Veteran's brother, M.K., reported that when the Veteran came home on leave prior to going to Vietnam, he had all of his teeth.  M.K. further reported that, upon the Veteran's return from Vietnam, his upper front teeth were missing and replaced with a partial denture; and that the Veteran explained that his teeth were removed by a military dentist due to injuries from a rocket attack on the Da Nang Air Base.  

The Board finds that the evidence added to the record since the final June 2006 denial is not cumulative or redundant of the evidence of record at the time of the decisions and raises a reasonable probability of substantiating the Veteran's claim of entitlement to service connection for loss of teeth.  In this regard, the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, pursuant to Justus, the credibility of such statements must be presumed for the purposes of reopening the claim.  

Consequently, the Board presumes as credible the Veteran's descriptions of his in-service mouth injury and a continuity of teeth symptomatology since such injury.  Such assertions contain greater detail than those previously submitted, and are not entirely redundant of the statements of record at the time of the prior final decision.  Therefore, the Board finds that the evidence received since the June 2006 rating decision is not cumulative or redundant of the evidence previously considered and raises reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received and the Veteran's claim of entitlement to service connection for loss of teeth is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for loss of teeth is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Loss of Teeth and Right Ankle Disorder

The Veteran contends that his loss of teeth and right ankle wound residuals are related to an incident that occurred during his military service.  As noted previously, he indicated that, in approximately the fall of 1970 at the Da Nang Air Base, he had just come in off of patrol when the base was hit by a rocket attack.  The Veteran further indicated that the rocket exploded very close to the footbridge and, as such, he and another soldier were blown off of the bridge.  In addition to losing his teeth, the Veteran reported that when he hit the ground and was knocked unconscious, he suffered a laceration on his right ankle that required stitches.  He further reported that he currently had a scar that ached when he was in cold weather.  Additionally, the Veteran noted that at the time of the rocket attack, a C-130 was also hit at the Da Nang airfield. 

The Veteran's service treatment records on file are negative for any complaints, treatment, or diagnoses referable to the loss of teeth or right ankle disorder.  

As noted previously, an October 2007 VA treatment record revealed that on physical examination, the Veteran was noted to have partial plates on the upper case and his own teeth on the lower case.  Additionally, an August 2011 VA treatment record indicated the Veteran's complaint of right ankle pain.  

In this regard, the Veteran's DD Form 214 confirms that he served in Vietnam and that his military occupational specialty was Rifleman, and his service personnel records reflect that, on November 14, 1970, he participated in operations against communist aggression in Da Nang, Vietnam, but his remaining service treatment and personnel records are negative for confirmation of his claimed in-service incident and he is not in receipt of an award or decoration denoting combat service.  However, the Board notes that no action has been taken by the AOJ to attempt to confirm such incident through any appropriate entity.  Here, it is possible that the unit histories, morning logs, after action reports, etc. from the Veteran's unit during his service at Da Nang Air Base may confirm his account of the rocket attack and hit on a C-130, which resulted in his loss of teeth and right ankle injuries.  Thus, on remand the AOJ should seek additional information from the Veteran, if necessary, and take appropriate action to attempt to verify such claimed in-service incident. 

Furthermore, with respect to the Veteran's loss of teeth claim, remand is also required for procurement of outstanding private treatment records.  Here, the Veteran indicated that he received dental treatment, to include removing the partial plate he received in the military and placing in a full plate, in Mississippi from Dr. Reynolds.  In this regard, such records have not been requested or obtained.  Therefore, a remand is necessary in order to attempt to obtain such private treatment records for consideration in the Veteran's appeal. 

The Board notes that, to date, the Veteran has not been afforded a VA examination in connection with his claims for service connection for loss of teeth or right ankle wound residuals.  Here, while the Veteran has provided a description of the nature of the in-service incident that he believes led to such injuries, such in-service incident has not been confirmed.  However, following the development ordered in connection with this remand, the AOJ should review the complete record and conduct any additional indicated development with regard to this claim, to include, if necessary, affording the Veteran VA examinations. 

Anxiety Disorder 

The Veteran was last afforded a VA examination in December 2012 so as to determine the nature and severity of his anxiety disorder, not otherwise specified, with insomnia.  However, the Board finds that, as the Veteran reported additional mental health symptoms as evidenced by the November 2017 Board hearing transcript and updated VA treatment records, a remand is necessary in order to afford him a VA examination so as to address the current nature and severity of his anxiety disorder.  

In this regard, at his hearing, the Veteran reported that he stays isolated as he spends most of his time on his 18-wheeler truck that he uses for work.  He further stated that he tried working in a corporate-type atmosphere, but he only lasted approximately six months as he did not have the temperament for it.  Here, he explained that he had a very low tolerance for people and a short fuse, which lead to verbal altercations/discussions.  Additionally, the Veteran indicated that he does not correspond with his family members; and that he rarely gets together with them socially.  Here, he further stated that his children are spread throughout the country and he tries to contact his daughter at least once a week/every two weeks.  The Veteran noted that he was currently married, but was making an effort to isolate himself and push his spouse away, and they only occasionally went out together to places that were uncrowded and quiet.  He further noted that he did not have any friends that he enjoyed spending time with and his social world included just his spouse.  Furthermore, the Veteran reported that, while making deliveries with his 18-wheeler, he maintained his distance with individuals and only had approximately 15-minute interactions; and that he had difficulty with authority.  He further reported that he is constantly on high-alert and aware of his surroundings; and that he believes that he has become more isolated.  

Moreover, an October 2016 VA treatment record noted the Veteran's report of intrusive memories.  A March 2017 VA treatment record revealed the Veteran's complaints of occasional nightmares.  A June 2017 VA treatment record indicated the Veteran's concern that he could not remember some of his past incidents that occurred.  Such record further indicated the Veteran's report that he isolated himself in order to cope with his irritation and anger, being afraid that he may lash out indiscriminately at people.  Therefore, as the evidence suggests that the Veteran's anxiety disorder symptomatology may have increased in severity since the December 2012 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary updated authorization forms from the Veteran, obtain all outstanding private treatment records relevant to his loss of teeth, to specifically include those from his private dentist, Dr. Reynolds, in Mississippi.  Make at least two (2) attempts to obtain records from any identified source.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2.  After obtaining any necessary information from the Veteran, contact any appropriate entity for the purpose of verifying the Veteran's claimed in-service incident of a rocket attack and hit on a C-130 on the Da Nang Air Base in or around the fall of 1970.  All efforts to verify such incident should be documented.  

3.  Thereafter, the AOJ should review the complete record and conduct any additional indicated development with regard to the Veteran's service connection claims for loss of teeth and right ankle wound residuals, to include, if necessary, affording him VA examinations.  

4.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected anxiety disorder, not otherwise specified, with insomnia.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected anxiety disorder, not otherwise specified, with insomnia.  The examiner should also specifically address the impact such disorder has on the Veteran's social and occupational functioning.  He or she should consider such findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in January 2011 and December 2012, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment, to include in his updated VA treatment records, and at his November 2017 Board hearing. 

The examiner's report must include a complete rationale for all opinions expressed. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


